868 F.2d 846
Tommie JERNINGHAM, Jr., Petitioner-Appellant,v.Carl HUMPHREYS, Supt., Respondent-Appellee.
No. 88-4038.
United States Court of Appeals,Sixth Circuit.
Feb. 23, 1989.

Before WELLFORD and NORRIS, Circuit Judges, and EDWARDS, Senior circuit judge.

ORDER

1
This court entered an order on January 3, 1989, directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant has failed to respond to that order.


2
It appears from the record that the final order was entered October 3, 1988.  The notice of appeal filed on November 14, 1988, was 12 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.